COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Interest of O.J.P., a Child

Appellate case number:    01-21-00163-CV

Trial court case number: 2016-25857

Trial court:              246th District Court of Harris County

Date motion filed:        October 25, 2021

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Justices Goodman, Landau, and Countiss.

Date: ___November 4, 2021____